Exhibit 10.1

 

Management Bonus Program Summary

 

We believe providing a competitive Total Compensation Program to our employees
is essential to attract and retain top talent.  One component of our Total
Compensation Program is the Management Bonus Program (the “Program”).  The
Compensation Committee of Amicus’ Board of Directors (the “Compensation
Committee”) will determine whether to issue payouts under the Program on an
annual basis.  The amounts of individual payouts are calculated as set forth in
this Program Summary.  The Program is intended to advance several key goals of
the Company’s Total Compensation Program.

 

Program Goals:

 

·                  To motivate management to achieve and exceed goals and
objectives

·                  To drive expanded team alignment and effort

·                  To meaningfully and appropriately differentiate and reward
individual performance

·                  To provide a market competitive short-term incentive
compensation program

 

Program Timing:

 

Performance Reviews will be conducted from December to January of the following
year.  Bonus payments will be made by the end of February and employees must be
employed on the payout date to receive a bonus.

 

Program Components:

 

There are four factors for determining payouts under the Program.

 

1.              Base Salary or eligible base cash compensation:  Employees are
eligible for a year-end bonus (a “Bonus”) based on a targeted percentage of each
employee’s base salary (the “Target Percentage”).

 

2.              Bonus Targets:  An employee’s annual Bonus Target is determined
by an employee’s level in the organization. The Compensation Committee has
determined that the Bonus payouts under the Program shall be based on the
following targets:

 

Title

 

Bonus Target as % of Base
Salary or Eligible Base Cash
Compensation

 

Range of Individual
Performance Modifier

CEO

 

60%

 

N/A

President

 

50%

 

0-133%

Chief

 

40%

 

0-133%

Sr. Vice President

 

35%

 

0-133%

Vice President

 

30%

 

0-150%

Exec Director

 

27.5%

 

0-150%

Sr. Director

 

25%

 

0-150%

Director

 

20%

 

0-150%

Assoc. Director/Sr. Mgr.

 

15%

 

0-150%

 

3.              Individual Performance Modifier:  Each participant will receive
an individual performance modifier ranging from 0-150% which is determined based
on an evaluation by the individual’s manager.  Individual performance will be
evaluated in accordance with the Performance Management Program.  The maximum
payout under the plan for Sr. Vice Presidents and above is 2x their bonus
target.  The

 

1

--------------------------------------------------------------------------------


 

CEO does not receive an Individual Performance Modifier and only receives a
Corporate Performance Modifier.

 

4.              Corporate Performance Modifier:  Upon completion of the year,
the Board of Directors will make an evaluation as to how the organization
performed against the approved Corporate Goals for that year. Based upon the
approved weightings of these goals, and the Board of Directors determination of
performance, a “Corporate Modifier” will be established.  This Modifier may
range from 50% - 150%.

 

Program Process:

 

The process for determining individual payouts under the Program follows certain
steps on an annual basis.

 

(1)         Management begins individual performance reviews and sets
recommended individual multipliers;

(2)         Preliminary bonus pool established using the sum of target bonuses;

(3)         Sr. management finalizes preliminary individual payout calculations
using the sum of target bonuses at target company performance (100%);

(4)         The Compensation Committee, in consultation with management
determines, in its sole discretion, whether to payout bonuses and sets the
Corporate multiplier based on achievement of company goals;

(5)         The Corporate Modifier is then applied to the budget pool and all
individual payouts.

 

Putting all three components of the program together, the following is the
formula for payout.

 

((Base Salary * Target Bonus %) x

(Individual Performance Modifier)) x

Corporate Modifier =

Individual Final Bonus Payout

 

Eligibility and Administration under the Plan:

 

In years where management and the Compensation Committee determine to issue
payouts under the Program, the following eligibility criteria will be applied:

 

·                  Employees must be actively employed on the date the bonus is
paid in order to be eligible to receive their bonus.

·                  New Employees who are hired between April 1, and
September 30, of a calendar year, are eligible for a prorated bonus based upon
date of hire.

·                  New Employees who are hired between October 1, and
December 31, of a calendar year are not eligible for a Management Bonus.

·                  Additionally, in its discretion, management or the
Compensation Committee, as appropriate may determine to make Bonus payouts under
the Program outside these eligibility parameters if they believe it is in the
best interests of the organization to do so.

 

Management Discretion under the Plan:

 

It will be at the discretion of the Sr. Functional Executive, with input the
head of Human Resources, and approval by CEO, as to where in the Bonus Payout
Range an individual may fall. Further, notwithstanding anything set forth
herein, in the event that senior management or the Compensation Committee, as
appropriate, determines that an employee’s individual performance is
significantly above the expected level, a determination may be made that the
employee’s individual multiplier shall be outside the Individual Multiplier
Range.

 

--------------------------------------------------------------------------------

*Management and the Compensation Committee reserve the right to amend this
program at any time.

 

2

--------------------------------------------------------------------------------